


Exhibit 10.17

 

DIVERSIFIED INVESTMENT ADVISORS, INC.

NONQUALIFIED DEFERRED COMPENSATION

PLAN DOCUMENT

 

This Plan is to be used in conjunction with the

Diversified Investment Advisors, Inc.

Nonqualified Deferred Compensation Adoption Agreement

 

 

This Plan is an important legal document.  You should consult with your attorney
on whether or not it accommodates your particular situation, and on its tax and
legal implications.  Diversified Investment Advisors, Inc. does not and cannot
provide legal or tax advice.  The Plan Document and Adoption Agreement are
intended purely as specimen documents for use by you and your attorney. 
Diversified can give no assurance that any Employer’s Nonqualified Deferred
Compensation arrangements will meet all applicable Internal Revenue Service
(“IRS”) and Department of Labor (“DOL”) requirements.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1.

 

Introduction

2

 

 

 

 

Article 2.

 

Definitions

3

 

 

 

 

Article 3.

 

Eligibility and Participation

10

 

 

 

 

Article 4.

 

Elections and Contributions

12

 

 

 

 

Article 5.

 

Distribution of Account Balances

19

 

 

 

 

Article 6.

 

Plan Investments

27

 

 

 

 

Article 7.

 

Beneficiary

28

 

 

 

 

Article 8.

 

Vesting and Forfeitures

29

 

 

 

 

Article 9.

 

Administration

30

 

 

 

 

Article 10.

 

Miscellaneous

34

 

--------------------------------------------------------------------------------


 

 

ARTICLE 1. — INTRODUCTION

 

Whereas, the Employer wishes to establish a nonqualified employee retirement
plan (the “Plan”) solely to provide deferred compensation for a select group of
management or highly compensated employees within the meaning of sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, effective January 1, 2005, and

 

Whereas, the Plan is intended to comply with section 409A of the Internal
Revenue Code, as amended (the “Code”) and regulations thereunder, and

 

[If this is an amendment, restatement, and continuation of an existing plan, the
following shall apply:

 

Whereas, the following provisions constitute an amendment, restatement, and
continuation of the Prior Plan, and

 

Whereas, amounts that were Earned and Vested under the Prior Plan as of
December 31, 2004, including earnings thereon, shall be considered Grandfathered
Amounts, and thereby, exempt from the requirements under Code section 409A, and
amounts that are earned or vested under this Plan after December 31, 2004,
including earnings thereon, shall be subject to the requirements under Code
section 409A.]

 

Whereas, the Employer has determined that pursuant to the laws of the Employer’s
state, it may establish such a Plan, and

 

Whereas, the Employer wishes to provide that the Plan to be established under
this Agreement shall have the name specified in Section 3 of the Adoption
Agreement, and

 

Whereas, the Employer wishes to provide under the Plan that the Employer shall
pay the entire cost of vested accrued benefits from its general assets and/or
assets set aside in a grantor trust by the Employer to meet its obligations
under the Plan, and

 

Whereas, the Employer intends that the assets of the Plan and, if applicable,
the Trust shall at all times be subject to the claims of the general creditors
of the Employer,

 

Now therefore, the Employer does hereby establish the Plan as follows, and does
hereby agree that the Plan shall be structured, held and disposed of as follows:

 

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2. — DEFINITIONS

 

2.1                                 “401(k) Deferrals” means for purposes of the
Adoption Agreement, an election to defer Compensation under the 401(k) Plan.

 

2.2                                 “401(k) Plan” means the qualified cash or
deferred arrangement of the Employer.

 

2.3                                 “Adoption Agreement” means the Adoption
Agreement executed by the Employer and submitted to Diversified Investment
Advisors, Inc.  The Adoption Agreement shall be considered to be a part of this
Plan.

 

2.4           “Age” means age at the most recent birthday.

 

2.5                                 “Annual Sub-Account” means a bookkeeping
account under a Calendar Year Plan established and maintained by the Employer to
which (1) Salary Reduction Contributions, (2) Matching Contributions,
(3) Nonelective Employer Contributions, and (4) Performance-Based Compensation
for a Plan Year shall be credited to each respective Annual Sub-Account.

 

2.6                                 “Beneficiary” shall have the meaning set
forth in Section 7.1.

 

2.7           “Board” means the Employer’s Board of Directors.

 

2.8                                 “Calendar Year Plan” means a Plan under
which the Employer establishes and maintains a Participant’s Account on behalf
of each Eligible Employee’s Annual Sub-Accounts which include, if applicable,
but are not limited to a (1) Salary Reduction Contribution Account,
(2) Performance-Based Compensation Contribution Account, (3) Matching
Contribution Account, and (4) Nonelective Employer Contribution Account to which
(1) Salary Reduction Contributions, (2) Performance-Based Compensation
Contributions, (3) Matching Contributions, and (4) Nonelective Employer
Contributions shall be credited to each respective Annual Sub-Account.

 

2.9                                 “Claimant” means a Participant (or in the
case of the Participant’s death, the Participant’s Beneficiary or Beneficiaries)
who makes a written application to the Plan Administrator for benefits that he
or she believes are due under the Plan.

 

2.10         “Code” means the Internal Revenue Code of 1986, as amended.

 

2.11                           “Compensation” means amounts so elected by the
Employer (or if applicable, Company) in the Adoption Agreement that are payable
to an Eligible Employee (of if applicable, Eligible Director or Independent
Contractor) for services rendered to the Employer (or if applicable, Company),
including but not limited to wages, salary, bonuses, overtime,

 

 

3

--------------------------------------------------------------------------------


 

commissions, and other remuneration that is reportable to the Federal
government, or which would be reportable if it were not deferred under this
Plan.  Compensation shall be based on amounts paid during that portion of the
Plan Year in which the Eligible Employee (or if applicable, Eligible Director or
Independent Contractor) is a Participant in the Plan.  Compensation must be
earned in the Plan Year in which any amount of such Compensation is credited to
a Participant’s Account.

 

2.12                           “Company” means the entity designated as the
Employer in Section 1 of the Adoption Agreement.  For purposes of this Plan,
references to Employer shall mean Company, unless the context clearly indicates
otherwise.

 

2.13                           “Deferral Agreement” means an election by an
Eligible Employee to (1) make a Salary Reduction Contribution and/or (2) specify
a time of distribution for Salary Reduction Contributions or Employer
Contributions made on his or her behalf, as so elected by the Employer in the
Adoption Agreement.  A Deferral Agreement to make a Salary Reduction
Contribution must be made prior to the end of the Election Period preceding the
close of the Taxable Year preceding the Taxable Year in which Compensation
subject to the Salary Reduction Contribution is earned.  A Deferral Agreement
must specify the time and the form of distribution as permitted by the election
of the Employer in the Adoption Agreement.  Changes to a Deferral Agreement may
be made, but only before the Deferral Agreement becomes irrevocable, which is
generally the last day of a Participant’s Taxable Year.  The Participant must
also list his or her designated Beneficiary or Beneficiaries as described in
Article 7.

 

2.14                           “Deferred Compensation” means the amount of
Compensation that the Participant elects to defer under the Deferral Agreement
and that the Participant and the Employer mutually agree shall be deferred in
accordance with the Plan, if any, and the amount of any Employer Contributions,
if any, made on behalf of the Participant.

 

2.15                           “Disability” or “Disabled” means:

 

(a)                                  A Participant (1) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(2) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12)  months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant’s Employer.

 

(b)                                 As specified in the Adoption Agreement, a
Participant shall be deemed Disabled:

 

4

--------------------------------------------------------------------------------


 

(1)                                  If determined to be totally disabled by the
Social Security Administration;

 

(2)                                  In accordance with a disability insurance
program sponsored by the Employer, provided the definition of Disability set
forth in such insurance program satisfies the requirements of Section 2.15(a);
or

 

(3)                                  In the Plan Administrator’s sole
discretion, provided that the Participant is disabled under Section 2.15(a).

 

(c)                                  In the event the determination of
Disability is made under Section 2.15(b)(2) or Section 2.15(b)(3), the Plan
Administrator shall have the exclusive right of determining, with the assistance
of a competent physician, whether a Participant is Disabled.  A certificate to
that effect executed by the Plan Administrator and supported by the affidavit of
an examining physician, shall be sufficient evidence of such fact and may be so
accepted by the Plan Administrator without further inquiry, provided that all
Participants under similar circumstances shall be treated alike.

 

2.16                           “Earned and Vested” means amounts deferred under
the Prior Plan, if any, to which a Participant had a nonforfeitable right to
receive as of December 31, 2004.  Such amounts are considered Grandfathered
Amounts.  The term Earned and Vested is only applicable to a plan that is an
amendment, restatement, and continuation of a Prior Plan, as indicated in
Section 4 of the Adoption Agreement.

 

2.17                           “Effective Date” means the effective date
specified in Section 5(a) of the Adoption Agreement for new plans, or
Section 5(b) of the Adoption Agreement for a plan that is an amendment,
restatement, and continuation of a Prior Plan.

 

2.18                           “Election Period” means the enrollment
window(s) designated by the Employer in which a Participant may be permitted to
enter into a Deferral Agreement, make a distribution election(s) upon Separation
from Service and/or a Specified Time, and make any changes to such election(s).

 

2.19                           “Eligible Director” means the director of the
Company who has been chosen by the Board each year, in its sole discretion, to
be eligible to participate in the Plan.  For purposes of this Plan, references
to Eligible Employee shall mean Eligible Director, unless the context clearly
indicates otherwise.

 

2.20                           “Eligible Employee” means an individual who is
part of a select group of management or highly compensated individuals who
performs services for the Employer as an employee and who has been chosen by the
Employer each year, in its sole discretion, to be eligible to participate in the
Plan.  If Eligible Directors and/or Eligible Independent Contractors participate
in this Plan in accordance with the Employer’s election in the Adoption

 

 

5

--------------------------------------------------------------------------------


 

Agreement, the term “Eligible Employee” shall also mean such Eligible Directors
and/or Eligible Independent Contractors and the term “employment” shall include
service as a director or independent contractor unless the context clearly
indicates otherwise.

 

2.21                           “Eligible Independent Contractor” means the
Independent Contractor of the Company who has been chosen by the Company each
year, in its sole discretion, to be eligible to participate in the Plan.  For
purposes of this Plan, references to Eligible Employee shall mean Eligible
Independent Contractor, unless the context clearly indicates otherwise.

 

2.22                           “Employer” means the employer named in Section 1
of the Adoption Agreement and any succeeding or continuing corporation.  For
purposes of Article 10.2, Employer shall also include all persons with whom the
Employer would be considered a single employer under Code sections 414(b) or
(c).  If Eligible Directors and/or Eligible Independent Contractors participate
in this Plan in accordance with the Employer’s election in the Adoption
Agreement, the term “Employer” shall also mean Company unless the context
clearly indicates otherwise.

 

2.23                           “Employer Contributions” means Matching
Contributions and/or Nonelective Employer Contributions made by the Employer on
behalf of a Participant, as so elected by the Employer in the Adoption
Agreement.

 

2.24         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

2.25                           “Evergreen Plan” means a Plan under which the
Employer establishes and maintains a Participant’s Account, which may have
sub-accounts depending on the Employer’s election, on behalf of each Eligible
Employee including, if applicable, but are not limited to a (1) Salary Reduction
Contribution Account, (2) Performance-Based Compensation Contribution Account
(3) Matching Contribution Account, and (4) Nonelective Employer Contribution
Account to which (1) Salary Reduction Contributions, (2) Performance-Based
Compensation Contributions, (3) Matching Contributions, and (4) Nonelective
Employer Contributions shall be credited.

 

2.26                           “Grandfathered Amounts” means amounts, if any,
that were deferred under the Prior Plan and Earned and Vested as of December 31,
2004.  Grandfathered Amounts are not subject to the requirements under Code
section 409A.  The term Grandfathered Amounts is only applicable to a plan that
is an amendment, restatement, and continuation of a Prior Plan, as indicated in
Section 4 of the Adoption Agreement.

 

2.27                           “Key Employee” means an Eligible Employee treated
as a “specified employee” as of his Separation from Service under Code section
409A(a)(2)(B)(i), i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof) of the Company or its affiliates
if the Company is a Publicly Traded Company.  Key Employees shall be determined
in accordance with Code section 409A using an identification date set forth in

 

6

--------------------------------------------------------------------------------


 

the Adoption Agreement.  A listing of Key Employees as of an identification date
shall be effective for the 12-month period beginning on the effective date set
forth on the Adoption Agreement.

 

2.28                           “Legally Binding Right” means a nonforfeitable
right that cannot be reduced or eliminated within the meaning of Code section
409A and regulations thereunder.

 

2.29                           “Matching Contribution” means an amount
contributed by the Employer on behalf of a Participant that elects to make a
Salary Reduction Contribution under the Plan.

 

2.30                           “Matching Contribution Account” means a
bookkeeping account established by the Employer for each Participant to which
Matching Contributions shall be credited.

 

2.31                           “Nonelective Employer Contribution” means an
amount contributed by the Employer on behalf of a Participant.

 

2.32                           “Nonelective Employer Contribution Account” means
a bookkeeping account established by the Employer for each Participant to which
Nonelective Employer Contributions shall be credited.

 

2.33                           “Participant” means any Eligible Employee (or if
applicable, Eligible Director or Independent Contractor) selected by the
Employer who has elected to participate in the Plan by entering into a Deferral
Agreement.

 

2.34                           “Participant’s Account” means a bookkeeping
account established and maintained by the Employer to which (1) Salary Reduction
Contributions, (2) Matching Contributions, (3) Nonelective Employer
Contributions, and (4) Performance-Based Compensation shall be credited.  A
Participant’s Account includes the Participant’s Annual Sub-Account, if
applicable.

 

2.35                           “Performance-Based Compensation” means
Compensation a participant will be entitled to upon satisfying organizational or
individual performance goals for a performance period that is at least 12
consecutive months. For performance-based compensation elections, a participant
is permitted to make deferral elections after the beginning of the taxable year
the participant will perform the services, provided that:

 

·                  The participant makes the deferral election on or before the
date that is six months prior to the end of the related performance period;

 

·                  The participant performs services continuously from the later
of: (i) the beginning of the performance period or (ii) the date the Company
establishes the performance criteria, through the date the participant makes the
deferral election; and

 

 

7

--------------------------------------------------------------------------------


 

·                  The amount of performance-based compensation that will be
earned is not readily ascertainable (e.g., the performance goals are not certain
to be achieved at the time the participant makes the deferral election).

 

Whether or not Compensation is considered Performance-Based Compensation shall
be determined under procedures established by the Plan Administrator and in
accordance with Code section 409A and regulations thereunder).

 

2.36                           “Performance-Based Compensation Contribution
Account” means a bookkeeping account established by the Employer for each
Participant electing to defer all or a portion of his or her Performance-Based
Compensation.

 

2.37                           “Performance-Based Compensation Deferral
Election” means an election to defer all or a portion of Performance-Based
Compensation earned during a service period.

 

2.38         “Plan” means this plan, as named in the Adoption Agreement.

 

2.39                           “Plan Administrator” means the Employer or other
person(s) or entity(ies) appointed by the Employer in accordance with
Article IX.

 

2.40                           “Plan Year” means a twelve (12) consecutive month
period beginning and ending on the dates specified in the Adoption Agreement.

 

2.41                           “Prior Plan” means a predecessor nonqualified
deferred compensation plan, if any, that was in existence as of October 3, 2004
and is named in the Adoption Agreement.  The Prior Plan is or is not intended to
be subject to Code section 409A depending on the election made by the Employer
in the Adoption Agreement.  The term Prior Plan is only applicable to a plan
that is an amendment, restatement, and continuation of a plan in existence as of
October 3, 2004, as indicated in the Adoption Agreement.

 

2.42                           “Publicly Traded Company” means an entity any
stock of which is publicly traded on an established securities market or
otherwise.

 

2.43                           “Retirement Age” means the age specified in the
Adoption Agreement.

 

2.44                           “Salary Reduction Contribution” means an amount
of Compensation a Participant elects to defer under his or her Deferral
Agreement which shall be deducted from the Participant’s Compensation without
reduction for any taxes or withholding (except to the extent required by law or
under Code section 409A and regulations thereunder.)

 

2.45                           “Salary Reduction Contribution Account” means a
bookkeeping account established by the Employer for each Participant electing to
make a Salary Reduction Contribution under the Plan.

 

8

--------------------------------------------------------------------------------


 

2.46                           “Separation from Service” means a “separation
from” within the meaning of Code section 409A and regulations thereunder.

 

2.47                           “Specified Time” means the time a Participant’s
account may be distributed prior to a Separation from Service.  A Participant’s
distribution as of a Specified Time shall be null and void upon a Participant’s
Separation from Service.

 

2.48                           “Taxable Year” means the Participant’s taxable
year.

 

2.49                           “Trust” means the Trust Agreement between the
Employer and the Trustees that meets the requirements of a “grantor” trust under
Revenue Procedures 92-64 and 92-65 and otherwise meets the requirements under
Code section 409A and regulations thereunder.

 

2.50                           “Trustees” means the Trustees named in the Trust
and their duly appointed and acting successor Trustee(s) which shall be
appointed by the corporation and may consist of one or more persons.

 

2.51                           “Unforeseeable Emergency” means a severe
financial hardship to a Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.  Whether or not a
Participant has an Unforeseeable Emergency shall be determined by the Plan
Administrator in accordance with Code section 409A and applicable regulations
thereunder.

 

 

9

--------------------------------------------------------------------------------

 

 

ARTICLE 3. — ELIGIBILITY AND PARTICIPATION

 

3.1           Eligibility to Participate in the Plan.

 

(a)           (1)           If this Plan is an amendment, restatement, and
continuation of the Prior Plan, as indicated in the Adoption Agreement, every
Eligible Employee who was a Participant in the Prior Plan immediately prior to
the Effective Date shall continue to be an Eligible Employee eligible to
participate in this Plan.  Each other Eligible Employee shall be eligible to
participate in the Plan on the Effective Date.  Thereafter, each employee,
independent contractor or director shall be eligible to participate in the Plan
on the date the Employer, in its sole discretion, determines that such person is
an Eligible Employee.

 

                (2)           If this Plan is a new plan, as indicated in the
Adoption Agreement, each Eligible Employee shall be eligible to participate in
the Plan on the Effective Date.  Thereafter, each employee, independent
contractor or director shall be eligible to participate in the Plan on the date
the Employer, in its sole discretion, determines that such person is an Eligible
Employee.

 

(b)           An Eligible Employee shall become a Participant in the Plan by
executing a Deferral Agreement in accordance with procedures established by the
Plan Administrator.

 

3.2.          Re-Employment.  A Participant whose employment or service with the
Employer is terminated and is subsequently re-employed or re-enters service may
become a Participant only if he or she (1) is designated an Eligible Employee by
the Employer and (2) elects to participate in the Plan by executing a Deferral
Agreement in accordance with procedures established by the Plan Administrator.

 

3.3           Re-Employment of Previously Eligible Employee.  A previously
Eligible Employee whose employment or service with the Employer is terminated is
subsequently re-employed or re-enters service, may become a Participant only if
he or she (1) is designated an Eligible Employee by the Employer,  (2) elects to
participate in the Plan  by executing a Deferral Agreement in accordance with
procedures established by the Plan Administrator, and (3) has already taken a
complete distribution or has not taken a full distribution but has not accrued
any benefit under the plan, except earnings, for a period of 24 months.

 

 

10

--------------------------------------------------------------------------------


 

3.4           Change in Employment Status.  During any period in which a
Participant remains in the employ or service of the Employer, but ceases to be
an Eligible Employee, he or she shall cease to be a Participant in the Plan.

 

 

11

--------------------------------------------------------------------------------


 

ARTICLE 4. — ELECTIONS AND CONTRIBUTIONS

 

4.1           Election to Make Salary Reduction Contributions.

 

(a)           Deferral Agreement.

 

(1)           An Eligible Employee may make an irrevocable Deferral Agreement to
make a Salary Reduction Contribution in one (1) percent increments, not to
exceed the percentage of Compensation specified in the Adoption Agreement, by
the end of the Election Period preceding the Taxable Year in which such
Compensation subject to the Salary Reduction Contribution is earned.

 

(2)                                  Unless otherwise specified in the Adoption
Agreement, the Deferral Agreement must specify:

 

(i)            The time of distribution; and

 

(ii)           The form of distribution.

 

(3)           A Deferral Agreement shall be made in accordance with procedures
established by the Plan Administrator and in accordance with Code section 409A
and regulations thereunder.

 

(b)           Timing of Initial Deferral Agreement.  If this Plan is a new Plan,
and the Eligible Employee is not a participant in another account balance plan
of the Employer within the meaning of Code section 409A and regulations
thereunder, the Eligible Employee who is eligible to participate in this Plan as
of the Plan’s Effective Date may make an initial Deferral Agreement to make a
Salary Reduction Contribution within thirty (30) days after the Plan’s Effective
Date.  Each other Eligible Employee, Re-Employed Employee or Re-Employed
Previously Eligible Employee who is not a participant in another account balance
elective plan of the Employer within the meaning of Code section 409A and
regulations thereunder may make an initial Deferral Agreement to make a Salary
Reduction Contribution within thirty (30) days after the date the Eligible
Employee first becomes eligible to participate in the Plan.  Any such Deferral
Agreement must apply only to compensation paid for services performed after the
election.  In all other cases, the initial Deferral Agreement to make a Salary
Reduction Contribution must be made no later than the last day of the Election
Period preceding the Taxable Year in which Compensation subject to the Salary
Reduction Contribution is earned.

 

(c)           Frequency of Making a Deferral Agreement after Initial Election.

 

 

12

--------------------------------------------------------------------------------


 

(1)           If the Employer so elects in the Adoption Agreement, a Participant
may elect to make a Salary Reduction Contribution on his or her Deferral
Agreement each Plan Year (annual deferral election).

 

(2)           If the Employer so elects in the Adoption Agreement, a
Participant’s Deferral Agreement shall remain in effect such that the
Participant will automatically be deemed to have made a Deferral Agreement each
Plan Year so long as the Deferral Agreement becomes irrevocable no later than
the last day of the Election Period preceding the Taxable Year in which
Compensation subject to the Salary Reduction Contribution is earned
(carry-forward deferral election).

 

(i)            The Participant may modify or terminate his or her automatic
Deferral Agreement by notifying the Plan Administrator at any time, but any such
modification or termination must be made no later than the last day of the
Election Period preceding the Taxable Year in which Compensation subject to the
Deferral Agreement would have otherwise been earned.

 

(ii)           The modification or termination of a Participant’s automatic
Deferral Agreement shall be made in accordance with procedures established by
the Plan Administrator and in accordance with Code section 409A and regulations
thereunder.

 

(d)           Failure to Make Timely Election.  If an Eligible Employee fails to
enter into a timely Deferral Agreement, the Eligible Employee shall be deemed to
have elected to make no Salary Reduction Contributions for the applicable Plan
Year.

 

(e)           Crediting of Salary Reduction Contributions.  Salary Reduction
Contributions made by a Participant under this Section 4.1 shall be credited to
the Participant’s Account as soon as practicable after the Compensation subject
to the Salary Reduction Contribution would have otherwise been paid to the
Participant.  All Salary Reduction Contributions shall be held as an asset of
the Employer.

 

(f)            Any Deferral Agreement to make Salary Reduction Contributions
under this Section 4.1 shall be at all times subject to the rules set forth
under Section 4.4.

 

4.2           Employer Contributions.

 

(a)           Matching Contributions.  If the Employer so elects in the Adoption
Agreement, the Employer may make a Matching Contribution as specified in the
Adoption Agreement.

 

 

13

--------------------------------------------------------------------------------


 

(b)           Nonelective Employer Contributions.  If the Employer so elects in
the Adoption Agreement, the Employer may make Nonelective Employer Contributions
under this Plan.  The amount of such Nonelective Employer Contributions shall be
equal to the amount specified in the Adoption Agreement.

 

(c)           Election of Time and Form of Distribution for Employer
Contributions.

 

(1)           If the Employer so elects in the Adoption Agreement, a Participant
may elect on his or her Deferral Agreement to defer Employer Contributions by
specifying:

 

(i)            The time of distribution; and

 

(ii)           The form of distribution.

 

(2)           The time and form of distribution must be specified no later than
the time the Participant obtains a Legally Binding Right to such Employer
Contributions.  After such time, modification to the time or form of
distribution may only be made in accordance with Section 4.4.

 

(3)           A Deferral Agreement shall be made in accordance with procedures
established by the Plan Administrator and in accordance with Code section 409A
and regulations thereunder.

 

(4)           The Participant may modify or terminate the time and/or form of
distribution specified under this Section 4.2(c) by notifying the Plan
Administrator prior to the Participant obtaining a Legally Binding Right to the
Employer Contributions subject to the modification and/or termination. After
such time, modification to the time or form of distribution may only be made in
accordance with Section 4.4.

 

(5)           The modification or termination of the time and/or form of
distribution specified under this Section 4.2(c) shall be made in accordance
with procedures established by the Plan Administrator and in accordance with
Code section 409A and regulations thereunder.

 

(d)           Failure to Make Timely Election.  If an Eligible Employee fails to
set the time and form of distribution prior to the time the Participant obtains
a Legally Binding Right to Employer Contributions made on his or her behalf, any
election to defer such Employer Contributions after such time shall be subject
to the rules set forth under Section 4.4.  Such election to defer Employer
Contributions after the date the Participant obtains a Legally Binding Right to
such Employer Contributions

 

14

--------------------------------------------------------------------------------


 

shall be made in accordance with procedures established by the Plan
Administrator and in accordance with Code section 409A and regulations
thereunder.

 

(e)           Crediting of Employer Contributions.  Employer Contributions made
on behalf of a Participant and deferred under this Section 4.2 shall be credited
to the Participant’s Account as soon as practicable.  All Employer Contributions
deferred under this Section 4.2 shall be held as an asset of the Employer.

 

(f)            A Deferral Agreement under this Section 4.2 shall be at all times
subject to the rules set forth under Section 4.4.

 

4.3           Performance-Based Compensation.

 

(a)           If the Employer so elects in the Adoption Agreement, a Participant
may make a Performance-Based Compensation Deferral Election, subject to the
requirements of Section 4.3(b).

 

(b)           If the Plan Administrator, in its sole discretion, determines that
Compensation constitutes Performance-Based Compensation that is based on
services performed over a period of at least twelve (12) months, the Plan
Administrator will establish procedures under which an Eligible Employee may
elect to defer such Performance-Based Compensation, but such election must be
made no later than six (6) months before the end of the performance period. 
Such procedures established by the Plan Administrator shall be made in
accordance with Code section 409A and regulations thereunder.

 

(c)           A Performance-Based Compensation Deferral Election must specify:

 

(1)           The time of distribution; and

 

(2)           The form of distribution.

 

(d)           Crediting of Performance-Based Compensation. Performance-Based
Compensation deferred under this Section 4.3 shall be credited to the
Participant’s Account as soon as practicable after such Performance-Based
Compensation would have otherwise been paid to the Participant.

 

(e)           A Performance-Based Compensation Deferral Election made under this
Section 4.3 shall apply to Performance-Based Compensation only.  The rules set
forth under Section 4.1 or Section 4.2 shall not apply and shall not supplant
the rules set forth under this Section 4.3.

 

 

15

--------------------------------------------------------------------------------


 

(f)            A Performance-Based Compensation Deferral Election to defer made
under this Section 4.3 shall be at all times subject to the rules set forth
under Section 4.4.

 

4.4           Changes in Time or Form of Distribution.

 

(a)           A Participant may make a subsequent election to change the time
and/or form of a distribution he or she specified in his or her Deferral
Agreement under Section 4.1, Section 4.2, and/or a Performance-Based
Compensation Deferral Election under Section 4.3, but only if the following
conditions are satisfied:

 

(1)           The election may not take effect until at least twelve (12) months
after the date on which the election is made;

 

(2)           In the case of an election to change the time and/or form of a
distribution under Sections 5.2 and 5.3, a distribution may not be made earlier
than at least five (5) years from the date the distribution would have otherwise
been made;

 

(3)           In the case of an election to change the time and/or form of a
distribution under Sections 5.2 and 5.3, the election must be made at least
twelve (12) months before the date of the first scheduled distribution; and

 

(4)           The election may not result in an impermissible acceleration of
payment prohibited under Code section 409A and applicable guidance thereunder. 
If the Plan Administrator, in its sole discretion, determines that a change in
the time and/or form of a distribution will result in an impermissible
acceleration, the Plan Administrator reserves the right to refuse to honor the
change.

 

(b)           A Participant may change the form of distribution he or she
specified in his or her Deferral Agreement under Section 4.1, Section 4.2,
and/or a Performance-Based Compensation Deferral Election under Section 4.3 to
any one of the distribution form(s) elected by the Employer in the Adoption
Agreement, so long as the change meets the requirements set forth under
Section 4.4(a).

 

(c)           For purposes of making a subsequent election under
Section 4.4(a)(2), any form of distribution elected by the Participant and any
amounts payable in the form(s) set forth under Sections 5.1A(a)(3) and
5.1A(a)(4) or Sections 5.1B(a)(3) and 5.1B(a)(4) shall be treated as a single
payment.

 

(d)           The rules set forth in this Section 4.4 may apply separately to
each time and/or form of distribution specified in a Participant’s Deferral
Agreement under Section 

 

16

--------------------------------------------------------------------------------


 

4.1, Employer Contributions under Section 4.2, and/or a Performance-Based
Compensation Deferral Election under Section 4.3.

 

(e)           A change in the time and/or form of distribution shall be made in
accordance with procedures established by the Plan Administrator and in
accordance with Code section 409A and regulations thereunder.

 

(f)            Change in the time and/or form of distribution elections or
conditions on or before December 31, 2008.  If the Employer so elects in the
Adoption Agreement by December 31, 2008, a Participant may make a subsequent
election to change the time and/or form of a distribution he or she specified in
his or her Deferral Agreement under Section 4.1, Section 4.2, and/or a
Performance-Based Compensation Deferral Election under Section 4.3 and such
subsequent distribution election shall not be treated as a change in the time or
form of distribution or an acceleration of a payment under
Section 4.4(a) provided that the following conditions are met:

 

(1)           Such subsequent election by the Participant is made on or before
December 31, 2008.

 

(2)           With respect to a subsequent election to change a time and/or form
of distribution made on or after January 1, 2006 and on or before December 31,
2006, the election may apply only to amounts that would not otherwise be payable
in 2006 and may not cause an amount to be paid in 2006 that would not otherwise
be payable in 2006.

 

(3)           With respect to a subsequent election to change a time and/or form
of distribution made on or after January 1, 2007 and on or before December 31,
2007, the election may apply only to amounts that would not otherwise be payable
in 2007 and may not cause an amount to be paid in 2007 that would not otherwise
be payable in 2007.

 

(4)           With respect to a subsequent election to change a time and/or form
of distribution made on or after January 1, 2008 and on or before December 31,
2008, the election may apply only to amounts that would not otherwise be payable
in 2008 and may not cause an amount to be paid in 2008 that would not otherwise
be payable in 2008.

 

4.5           Right to Terminate Participation or Cancel a Deferral Election
During Calendar Year 2005.

 

(a)           So long as the Employer so adopted by December 31, 2005 as
indicated in the Adoption Agreement, a Participant and/or the Plan Administrator
may elect to:

 

 

17

--------------------------------------------------------------------------------


 

(1)           Terminate a Participant’s participation in this Plan at any time
during all or part of calendar year 2005; or

 

(2)           Cancel a Participant’s deferral election made under Section 4.1,
Section 4.2, and/or Section 4.3 during all or part of calendar year 2005.

 

(b)           In order to effectuate any termination of participation under
Section 4.5(a)(1) or cancellation of a deferral election under
Section 4.5(a)(2), amounts subject to such termination or cancellation must be
includible in income in the taxable year in which the Participant obtains a
nonforfeitable right to receive such amounts.  Any termination of participation
or cancellation of a deferral election may result in a lower amount of deferrals
under this Plan, without a complete elimination of the deferrals.

 

(c)           In the event of a termination of participation under
Section 4.5(a)(1) or the cancellation of a deferral election under
Section 4.5(a)(2), and a distribution of deferred amounts subject to the
cancellation or payable upon termination is made, such distribution will not
cause this Plan to violate Code section 409A, provided that the full amount of
the distribution is included in the Participant’s income in calendar year 2005,
or if later, the taxable year in which the Participant obtains a nonforfeitable
right to receive such amount.

 

4.6           Elections to Defer Compensation Earned on or Before December 31,
2005.  If this Plan is an amendment, restatement, and continuation of the Prior
Plan, as indicated in the Adoption Agreement, a Participant electing to defer
Compensation earned on or before December 31, 2005 will not be subject to this
Article 4 with respect to such election, provided that the:

 

(a)           Election to defer is made on or before March 15, 2005;

 

(b)           Amounts to which the deferral election relate have not been paid
or become payable at the time of election; and

 

(b)           Election to defer such Compensation or Employer Contributions is
made in accordance with the terms of this Plan.

 

 

 

18

--------------------------------------------------------------------------------

ARTICLE 5. — DISTRIBUTION OF ACCOUNT BALANCES

 

5.1A        Distribution Forms for Evergreen Plans.

 

(a)                                  If this Plan is an Evergreen Plan as
specified in the Adoption Agreement, then a Participant may, to the extent
permitted by the elections of the Employer specified in the Adoption Agreement,
elect in his or her Deferral Agreement under Section 4.1, Section 4.2, and/or a
Performance-Based Compensation Deferral Election under Section 4.3 to have his
or her Participant’s Account balance distributed in:

 

(1)                                  A lump sum payment;

 

(2)                                  Installment payments over the life
expectancy of the Participant (as determined under IRS tables for purposes of
Section 72 of the Code).  In accordance with the Employer’s election(s), a
Participant electing installment payments over his or her life expectancy must
designate in his or her Deferral Agreement under Section 4.1, Section 4.2,
and/or a Performance-Based Compensation Deferral Election under Section 4.3 that
such payments will be made monthly, quarterly, semi-annually or annually;

 

(3)                                  Installment payments over a period of time,
not to exceed twenty (20) years.  In accordance with the Employer’s election(s),
a Participant electing installment payments over a period of years must
designate in his or her Deferral Agreement under Section 4.1, Section 4.2,
and/or a Performance-Based Compensation Deferral Election under Section 4.3 that
such payments will be made monthly, quarterly, semi-annually or annually over
three (3), five (5), ten (10), fifteen (15), or twenty (20) years, or on some
other payment schedule; or

 

(4)                                  A partial single, lump sum payment and
installment payments.  A Participant electing such partial payment must specify
in his or her Deferral Agreement under Section 4.1, Section 4.2, and/or a
Performance-Based Compensation Deferral Election under Section 4.3 the
percentage of the payment required to be paid as a single, lump sum and the
percentage of the payment required to be paid as installment payments.  In
accordance with the Employer’s election(s) under the Adoption Agreement, a
Participant must designate in his or her Deferral Agreement under Section 4.1,
Section 4.2, and/or a Performance-Based Compensation Deferral Election under
Section 4.3 whether such payments will be made over the life expectancy of the
Participant or over a period of years (specifying the

 

19

--------------------------------------------------------------------------------


number of years) and whether such distributions shall be made monthly,
quarterly, semi-annually or annually.

 

(b)                                 As specified in the Adoption Agreement, the
distribution form(s) elected under this Section 5.1A shall be made upon the
occurrence of a distributable event, and in accordance with the Employer’s
distribution procedure as specified in the Adoption Agreement.

 

(c)                                  Notwithstanding the distribution
form(s) elected, if a Participant’s Account balance and/or Age is less than the
minimum specified in the Adoption Agreement at the time a distributable event
occurs, the full Participant’s Account balance shall be distributed in a lump
sum payment in accordance with Section 5.1A(b).

 

5.1B        Distribution Forms for Calendar Year Plans.

 

(a)                                  If this Plan is a Calendar Year Plan as
specified in the Adoption Agreement, then a Participant may, to the extend
permitted by the elections of the Employer specified in the Adoption Agreement,
elect in his or her Deferral Agreement under Section 4.1, Section 4.2, and/or a
Performance-Based Compensation Deferral Election under Section 4.3 to have his
or her Calendar Year balance(s) distributed with respect to such Plan Year in:

 

(1)                                  A lump sum payment;

 

(2)                                  Installment payments over the life
expectancy of the Participant (as determined under IRS tables for purposes of
Section 72 of the Code).  In accordance with the Employer’s election(s), a
Participant electing installment payments over his or her life expectancy must
designate in his or her Deferral Agreement under Section 4.1, Section 4.2,
and/or a Performance-Based Compensation Deferral Election under Section 4.3 that
such payments will be made monthly, quarterly, semi-annually or annually;

 

(3)                                  Installment payments over a period of time,
not to exceed twenty (20) years.  In accordance with the Employer’s election(s),
a Participant electing installment payments over a period of years must
designate in his or her Deferral Agreement under Section 4.1, Section 4.2,
and/or a Performance-Based Compensation Deferral Election under Section 4.3 that
such payments will be made monthly, quarterly, semi-annually or annually over
three (3), five (5), ten (10), fifteen (15), or twenty (20) years, or on some
other payment schedule; or

 

20

--------------------------------------------------------------------------------


(4)                                  A partial single, lump sum payment and
installment payments.  A Participant electing such partial payment must specify
in his or her Deferral Agreement under Section 4.1, Section 4.2, and/or a
Performance-Based Compensation Deferral Election under Section 4.3 the
percentage of the payment required to be paid as a single, lump sum and the
percentage of the payment required to be paid as installment payments.  In
accordance with the Employer’s election(s) under the Adoption Agreement, a
Participant must designate in his or her Deferral Agreement under Section 4.1,
Section 4.2, and/or a Performance-Based Compensation Deferral Election under
Section 4.3 whether such payments will be made over the life expectancy of the
Participant or over a period of years (specifying the number of years) and
whether such distributions shall be made monthly, quarterly, semi-annually or
annually.

 

(b)                                 As specified in the Adoption Agreement, the
distribution forms elected under this Section 5.1B shall be made upon the
occurrence of a distributable event and in accordance with the Employer’s
distribution procedure as specified in the Adoption Agreement.

 

(c)                                  Notwithstanding the distribution
form(s) elected, if a Participant’s Account balance(s) and/or Age is less than
the minimum specified in the Adoption Agreement at the time a distributable
event occurs, the full Account balance(s) shall be distributed in a lump sum
payment in accordance with Section 5.1B(b).

 

(d)                                 Different forms of distribution may be
elected for different years.

 

5.2           Distribution as of a Specified Time.

 

(a)                                  A Participant may designate at the time he
or she completes his or her Deferral Agreement to receive a Specified Time
distribution in the form(s) so elected by the Employer in the Adoption Agreement
and as of a Specified Time designated by the Employer in the Adoption Agreement.

 

(b)                                 Distributions made under this Section 5.2
shall be made in accordance with Section 5.1A(b) or Section 5.1B(b) as
applicable.

 

(c)                                  Notwithstanding Section 5.2(b), if the
Employer so elects, distributions under this Section 5.2 may not commence until
the date or Age specified in the Adoption Agreement.

 

(d)                                 Different dates of distribution may be
elected for different years.

 

21

--------------------------------------------------------------------------------


5.3           Distribution upon Separation from Service.

 

(a)                                  Upon a Participant’s Separation from
Service, the unpaid portion of his or her Participant’s Account balance, if any,
shall be distributed in the form(s) so elected by the Employer in the Adoption
Agreement.

 

(b)                                 Distributions made under this Section 5.3
shall be made in accordance with Section 5.1A(b) or Section 5.1B(b), as
applicable.

 

(c)                                  In the case of a Separation from Service of
a Key Employee, distributions under this Section 5.3 may not be made before the
date which is six (6) months after the date of the Key Employee’s Separation
from Service (or, if earlier, the date of death of the Key Employee).

 

5.4           Distribution upon Disability.  If a Participant becomes Disabled
while employed with the Employer, the unpaid portion of his or her Participant’s
Account balance, if any, shall be distributed in a single sum.

 

5.5           Distribution upon Death.  If a Participant dies while employed
with the Employer, the unpaid portion of his or her Participant’s Account
balance, if any, shall be distributed in a single sum.

 

5.6           Withdrawals for Unforeseeable Emergency.

 

(a)                                  A Participant may withdraw all or any
portion of his or her Participant’s Account balance for an Unforeseeable
Emergency.  The amounts distributed with respect to an Unforeseeable Emergency
may not exceed the amounts necessary to satisfy such Unforeseeable Emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship) or by cessation of
deferrals under the Plan.  The Plan Administrator, in its sole discretion, shall
determine whether an Unforeseeable Emergency has occurred and shall distribute
all or any portion of a Participant’s Account balance as soon as practicable
after such a determination.

 

(b)                                 If a Participant receives a distribution on
account of an Unforeseeable Emergency under this Plan, such Participant’s
Deferral Agreement shall terminate:

 

(1)                                  As soon as practicable following a
withdrawal for an Unforeseeable Emergency; or

 

22

--------------------------------------------------------------------------------


(2)                                  If a Participant’s Deferral Agreement is
required to be terminated in order for the Participant to receive a hardship
distribution under the 401(k) Plan, or other plan of the Employer, as soon as
practicable following a withdrawal for an Unforeseeable Emergency.

 

5.7           Distribution upon a Change in Control Event.  Upon a Change in
Control Event, the unpaid portion of a Participant’s Account balance, if any,
shall be distributed at the time so elected by the Employer in the Adoption
Agreement.

 

(a)                                  A “Change in Control Event” means an event
described under Code section 409A(a)(2)(A)(v) and regulations thereunder.

 

(b)                                 Generally, to constitute a Change in Control
Event as to a Participant, the Change in Control Event must relate to (1) the
corporation for whom the Participant is performing services at the time of the
Change in Control Event, (2) the corporation that is liable for the payment of
Plan benefits to the Participant (or all corporations liable for the payment if
more than one corporation is liable), or (3) a corporation that is a majority
shareholder of a corporation identified in (1) or (2), or any corporation in a
chain of corporations in which each corporation is a majority shareholder of
another corporation in the chain, ending in a corporation identified in (1) or
(2).  The ultimate parent corporation in such a chain shall be referred to as
the “Parent.”

 

(c)                                  Generally, the types of Change in Control
Events are:

 

(1)                                  Change in ownership, if a person, or a
group of persons acting together, acquires more than 50% of the stock of the
corporation;

 

(2)                                  Change in effective control if, over a
12-month period, a person or group acquires stock representing 30% of the voting
power of the corporation or a majority of the members of the board of directors
of the parent corporation is replaced by directors not endorsed by the persons
who were members of the board before the new directors’ appointment;

 

(3)                                  Change in ownership of a substantial
portion of corporate assets if a person or group acquires 40% or more of the
gross fair market value of the assets of a corporation over a 12-month period;
or

 

(4)                                  A narrower definition in a separate written
agreement increasing the percentages listed in this section above.  The entering
into of any such separate written agreement must satisfy the requirements of
Code section 409A and the regulations thereunder.

 

23

--------------------------------------------------------------------------------


5.8           Intervening Distributable Events.  If a Participant has incurred a
Separation from Service (whether or not such Participant is currently receiving
a distribution in the form(s) set forth under Sections 5.1A(a)(2), 5.1A(a)(3),
and 5.1A(a)(4) or Sections 5.1B(a)(2), 5.1B(a)(3), and 5.1B(a)(4) on account of
a distributable event under Sections 5.2 or 5.3), then in lieu of the foregoing
distribution form(s), the remainder of the Participant’s Account balance may be
distributed in a lump sum in accordance with Section 5.1A(b) or
Section 5.1B(b) upon the occurrence of an intervening distributable event under
Sections 5.4 through 5.7.  The Employer shall specify in the Adoption Agreement
whether such lump sum payment is to be made under any or all of the
distributable events set forth under Sections 5.4 through 5.7.

 

5.9           Impermissible Acceleration.  If the Plan Administrator, in its
sole discretion, determines that a distribution under this Article will result
in an impermissible acceleration prohibited under Code section 409A and
applicable guidance thereunder, the Plan Administrator reserves the right to
refuse to make any such distribution unless and until the Plan Administrator
determines that the distribution will be made in accordance with Code section
409A.

 

5.10         Delay in Payment.  If the Plan Administrator cannot make a
distribution by the dates specified under Section 5.1A(b) or Section 5.1B(b) for
reasons beyond the Employer’s control, or if a distribution would jeopardize the
Employer’s solvency or if the Plan Administrator, in its sole discretion,
determines that (1) the deduction associated with a distribution under this Plan
would be limited by Code section 162(m), or (2) a distribution would violate
federal securities laws, the Plan Administrator may delay such distributions.

 

5.11         Default time and form of distribution.  If the Participant does not
select a time and form of distribution in accordance with this Article 5, the
time and form of distribution shall be a lump sum distribution paid as soon as
administratively feasible following Separation from Service in accordance with
the Plan’s distribution procedures.

 

5.12         Accelerated Payment Exceptions. Unless otherwise elected in the
Adoption Agreement, the plan will provide for an accelerated payment under the
following circumstances:

 

(a)                                  Domestic Relations Order - Accelerated
distributions for an alternate payee to comply with a Qualified Domestic
Relations Order.  For this purpose, a Qualified Domestic Relations Order means a
judgment, decree, or order (including the approval of a settlement agreement)
which is:

 

(1)                                  issued pursuant to a State’s domestic
relations law;

 

24

--------------------------------------------------------------------------------


(2)                                  relates to the provision of child support,
alimony payments or marital property rights to a spouse, former spouse, child or
other dependent of the Participant;

 

(3)                                  creates or recognizes the right of a
spouse, former spouse, child or other dependent of the Participant to receive
all or a portion of the Participant’s benefits under the Plan;

 

(4)                                  requires payment to such person of their
interest in the Participant’s benefits in an immediate lump payment; and

 

(5)                                  meets such other requirements established
by the Company.

 

The Company shall determine whether any document received by it is a Qualified
Domestic Relations Order.  In making this determination, the Company may
consider the rules applicable to “domestic relations orders” under Code section
414(p) and ERISA section 206(d), and such other rules and procedures as it deems
relevant.

 

(b)                                 Conflicts of interest— To the extent
necessary for any Federal officer or employee in the executive branch to comply
with an ethics agreement with the Federal government, or, to the extent
reasonably necessary to avoid the violation of an applicable Federal, state,
local or foreign ethics law or conflicts of interest law.;

 

(c)                                  Limited cashouts (de minimis distributions)
- Discretion to cash out a Participant’s interest at any time, or automatic
cashouts under specified circumstances, such as Separation from Service, if the
annual amount does not exceed the section 402(g) limit and all plans in the same
category are cashed out at the same time. Installment distributions will also be
cashed out if the amount is less than a plan-established threshold as set forth
in the Adoption Agreement, which may be any pre-determined amount;

 

(d)                                 Taxes - Accelerated distributions may be
paid to cover any employment tax, where applicable, on amounts deferred under
the Plan, to pay federal income tax withholding amounts (or the corresponding
state, local or foreign tax withholding amounts as a result of the payment of
any employment taxes), and any additional income withholding attributable to the
pyramiding of wages and taxes.  The total payment under this acceleration
provision must not exceed the aggregate employment taxes and withholding related
to such employment taxes;

 

(e)                                  Plan termination and liquidation -
Distributions due to a termination and liquidation of the plan in accordance
with Treasury Reg. §1.409-3(j)(4)(ix);

 

25

--------------------------------------------------------------------------------


(f)                                    Cancellation of a deferral election due
to a Participant meeting the requirements of Disability, Unforeseeable Emergency
under the Plan;

 

(g)                                 Payment upon income inclusion under Code
section 409A - Accelerated payments income inclusion that is due to a violation
of Code section 409A; and

 

(h)                                 Certain offsets - Accelerated payment to a
participant to cover a debt owed to the company if the participant incurred the
debt in the ordinary course of business, the offset does not exceed $5,000 per
calendar year, and payment occurs on the due date of the debt.

 

5.13         Distributions under this Plan shall only be made in cash unless
otherwise provided in the Adoption Agreement.

 

26

--------------------------------------------------------------------------------


ARTICLE 6. — PLAN INVESTMENTS

 

6.1           Unless otherwise stated in the Adoption Agreement, all
contributions will be invested under the Diversified Investors Funds Group,
Diversified Investors Strategic Allocation Funds (the “Mutual Funds”), or other
investments that may be selected by the Plan Administrator from time to time
under which Participant’s Accounts will be established for each Participant. 
The Employer invests Plan assets in its discretion, taking into account (to the
extent it deems advisable) instructions received from Participants.  A
Participant’s investment choices are limited to the types of investments as so
elected by the Employer.

 

Unless otherwise so elected, the Employer hereby designates that Participants
will be permitted to request the investment of the deferred amounts from a menu
of investment alternatives made available by the Employer under the Plan and
under a policy established by the Employer.  The Employer and the provider of
investments under the Plan may impose such restrictions on the investment of
deferred compensation, as they may deem appropriate in their sole discretion. 
The Mutual Funds are not a party to this Plan.

 

6.2           All amounts under this Plan, including all investments purchased
with such amounts and all income attributable thereto, shall remain (until made
available to the Participant or Beneficiary) solely the property of the Employer
(without being restricted to the provision of benefits under the Plan) subject
to the claims of the Employer’s general creditors.  A Participant has no greater
right to Trust assets than the general creditors of the Employer in the event
that the Employer shall become insolvent.  Any vested accrued benefits under the
Plan represent an unfunded, unsecured promise by the Employer to pay these
benefits to the Participants when due.  Trust assets can be used to pay only
vested accrued benefits under the Plan or the claims of the Employer’s general
creditors.

 

27

--------------------------------------------------------------------------------


ARTICLE 7. — BENEFICIARY

 

7.1           A Participant shall designate on his or her Deferral Agreement or
other form provided by the Employer, the Beneficiary or Beneficiaries who are to
receive distributions in the event of the Participant’s death.  If the
Participant has not properly designated a Beneficiary, or if for any reason such
designation shall not be legally effective, or if said designated Beneficiary or
Beneficiaries shall predecease the Participant, then the Participant’s estate
shall be treated as the Beneficiary.  A Participant may change his or her
Beneficiary designation at any time by amending his or her Deferral Agreement or
other form provided by the Employer.

 

28

--------------------------------------------------------------------------------

 

ARTICLE 8. — VESTING AND FORFEITURES

 

8.1           Vesting.  The value of a Participant’s Account with respect to his
or her Salary Reduction Contributions, Matching Contributions, and Nonelective
Employer Contributions shall vest in accordance with the vesting schedules
elected by the Employer under the Adoption Agreement.

 

8.2           When employment or service with the Employer is terminating and
payment is not deferred, the amount of the payment shall be based on the value
of the Participant’s Account plus any contributions subsequently credited to
such Account and less any distributions subsequently made from the Account.

 

8.3           Forfeitures.  If applicable, any remainder of a terminating
Participant’s Account, which is not vested, shall be forfeited on the date of
his or her Separation from Service.  Any such forfeiture shall be applied to
offset future Employer Contributions under the Plan, or, if none, revert to the
Employer.

 

 

29

--------------------------------------------------------------------------------


 

ARTICLE 9. — ADMINISTRATION

 

9.1           Plan Administrator.  The Plan Administrator shall be the Employer
adopting this Plan, as listed in Section 1 of the Adoption Agreement, or, if
applicable, the person(s) or entity appointed by the Employer to administer the
Plan, as listed in Section 2 of the Adoption Agreement.  The Plan Administrator
shall serve at the pleasure of the Employer and the Employer shall have the
right to appoint, in its sole and absolute discretion, any successor Plan
Administrator.

 

9.2           Claims for Benefits.

 

(a)                                  Filing a Claim.  A Participant or his or
her authorized representative may file a claim for benefits under the Plan.  Any
claim must be in writing and submitted to the Plan Administrator.  Claimants
will be notified in writing of approved claims, which will be processed as
claimed.  A claim is considered approved only if its approval is communicated in
writing to a Claimant.

 

(b)                                 Denial of Claim.  In the case of the denial
of a claim respecting benefits paid or payable with respect to a Participant, a
written notice will be furnished to the Claimant within ninety (90) days of the
date on which the claim is received by the Plan Administrator.  If special
circumstances (such as for a hearing) require a longer period, the Claimant will
be notified in writing, prior to the expiration of the ninety (90) day period,
of the reasons for an extension of time; provided, however, that no extensions
will be permitted beyond ninety (90) days after the expiration of the initial
ninety (90) day period.

 

(c)                                  Reasons for Denial.  A denial or partial
denial of a claim will be dated and signed by the Plan Administrator and will
clearly set forth:

 

(1)                                  The specific reason or reasons for the
denial;

 

(2)                                  Specific reference to pertinent Plan
provisions on which the denial is based;

 

(3)                                  A description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(4)                                  An explanation of the procedure for review
of the denied or partially denied claim set forth below, including the
Claimant’s right to bring a civil action under ERISA section 502(a) following an
adverse benefit determination on review.

 

 

30

--------------------------------------------------------------------------------


 

(d)                                 Review of Denial.  Upon denial of a claim,
in whole or in part, a Claimant or his or her duly authorized representative
will have the right to submit a written request to the Plan Administrator for a
full and fair review of the denied claim by filing a written notice of appeal
with the Plan Administrator within sixty (60) days of the receipt by the
Claimant of written notice of the denial of the claim.  A Claimant or the
Claimant’s authorized representative will have, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits and may submit issues
and comments in writing.  The review will take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

If the Claimant fails to file a request for review within sixty (60) days of the
denial notification, the claim will be deemed abandoned and the Claimant
precluded from reasserting it.  If the Claimant does file a request for review,
his or her request must include a description of the issues and evidence he or
she deems relevant.  Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

 

(e)                                  Decision upon Review.  The Plan
Administrator will provide a prompt written decision on review.  If the claim is
denied on review, the decision shall set forth:

 

(1)                                  The specific reason or reasons for the
adverse determination;

 

(2)                                  Specific reference to pertinent Plan
provisions on which the adverse determination is based;

 

(3)                                  A statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the Claimant’s
claim for benefits; and

 

(4)                                  A statement describing any voluntary appeal
procedures offered by the Plan and the Claimant’s right to obtain the
information about such procedures, as well as a statement of the Claimant’s
right to bring an action under ERISA section 502(a).

 

A decision will be rendered no more than sixty (60) days after the Plan
Administrator’s receipt of the request for review, except that such period may
be extended for an additional sixty (60) days if the Plan Administrator
determines that special circumstances (such as for a hearing) require such
extension.  If an

 

 

31

--------------------------------------------------------------------------------


 

extension of time is required, written notice of the extension will be furnished
to the Claimant before the end of the initial sixty (60) day period.

 

(f)                                    Finality of Determinations; Exhaustion of
Remedies.  To the extent permitted by law, decisions reached under the claims
procedures set forth in this Section shall be final and binding on all parties. 
No legal action for benefits under the Plan shall be brought unless and until
the Claimant has exhausted his or her remedies under this Section.  In any such
legal action, the Claimant may only present evidence and theories which the
Claimant presented during the claims procedure.  Any claims which the Claimant
does not in good faith pursue through the review stage of the procedure shall be
treated as having been irrevocably waived.  Judicial review of a Claimant’s
denied claim shall be limited to a determination of whether the denial was an
abuse of discretion based on the evidence and theories the Claimant presented
during the claims procedure.  Any suit or legal action initiated by a Claimant
under the Plan must be brought by the Claimant no later than one year following
a final decision on the claim for benefits by the Plan Administrator.  The
one-year limitation on suits for benefits will apply in any forum where a
Claimant initiates such suit or legal action.  Any claim under this Plan
relating to an alleged failure to make a contribution to this Plan, and any suit
or legal action for benefits under this Plan must be made within two years of
the date on which the claimed contribution is alleged should have been made or,
if later, the date on which the Claimant is or should have been aware that such
contributions have not been made.

 

(g)                                 Disability Claims.  Claims for disability
benefits shall be determined under the DOL Regulation section 2560.503-1 which
is hereby incorporated by reference.

 

9.3           Indemnification.  To the extent not covered by insurance, the
Employer shall indemnify the Plan Administrator, each employee, officer,
director, and agent of the Employer, and all persons formerly serving in such
capacities, against any and all liabilities or expenses, including all legal
fees relating thereto, arising in connection with the exercise of their duties
and responsibilities with respect to the Plan, provided however that the
Employer shall not indemnify any person for liabilities or expenses due to that
person’s own gross negligence or willful misconduct.

 

9.4           Power and Authority.  The Plan Administrator shall have full power
and authority to adopt rules and regulations (including without limitation a
reasonable claims procedure) for the administration of the Plan, and to
interpret, alter, amend, or revoke any rules and regulations so adopted.  The
Plan Administrator shall have full power and authority to interpret the terms
and provisions of this Plan and any instrument filed hereunder.

 

9.5           Finality of Decisions.  The Plan Administrator’s decisions or
interpretations made under the Plan shall be binding and final on all interested
parties.

 

 

32

--------------------------------------------------------------------------------


 

9.6           Presumption of Fairness.  Every action taken by the Plan
Administrator shall be presumed to be a fair and reasonable exercise of the
authority vested in, or the duties imposed upon, the Plan Administrator.  The
Plan Administrator shall be deemed to have acted impartially as to all persons
interested, unless the contrary be proven by affirmative evidence.  The Plan
Administrator shall not be liable for amounts of Deferred Compensation by a
Participant or for other amounts payable under this Plan.

 

9.7           Other Parties.  Any person or entity which issues policies,
contracts, or investment media to the Employer or in respect of a Participant is
not a party to this Plan and such person or entity shall have no responsibility,
accountability or liability to the Employer, the Plan Administrator, any
Participant, or any Beneficiary with regard to the operation or adequacy of this
Plan, including any future amendments made thereto.

 

9.8           Information Requests.  Any party entitled to payment under this
Plan shall comply with all written requests of the Plan Administrator or its
designee to furnish the Employer with any information known or available to such
party and necessary to the administration of the Plan.

 

9.9           Expenses.  If not paid by the Employer, all reasonable expenses
incurred in the administration of the Plan, including without limitation those
of any Trustee and the Plan Administrator, shall be paid from Participants’
Accounts to which such expenses are allocable.

 

9.10         No Fiduciary Relationship.  Neither the Plan, nor any action taken
by the Plan Administrator or the Employer, shall create or be deemed to create a
trust or fiduciary relationship of any kind between the Employer and the
Participant, his or her Beneficiary, or any other person.

 

 

33

--------------------------------------------------------------------------------


 

ARTICLE 10. — MISCELLANEOUS

 

10.1         Amendment of Plan.  The Employer or its delegate reserves the right
to amend any provisions of the Plan at any time to the extent that it may deem
advisable without the consent of Participants or any Beneficiaries provided that
no such amendment shall reduce the amount of Compensation deferred before such
amendment without the consent of affected Participants or Beneficiaries.

 

If this Plan is an amendment, restatement, and continuation of a Prior Plan, as
indicated in Section 4 of the Adoption Agreement, and if the Plan Administrator,
in its sole discretion, determines that an amendment to this Plan will result in
a material modification of the Prior Plan, as defined under Code section 409A
and Internal Revenue Service guidance issued thereunder, the amendment shall not
become effective unless and until the Plan Administrator determines that the
amendment will not result in such a material modification.

 

10.2         Termination of Plan.

 

(a)                                  The Employer may terminate the Plan at any
time, provided the following requirements are satisfied:

 

(1)                                        If this is an account balance
elective plan, there are no other account balance elective plans maintained by
the Employer with respect to any Participants in this Plan or all account
balance elective plans maintained by the Employer have been terminated with
respect to all Participants in this Plan;

 

(2)                                        If this is an account balance
non-elective plan, there are no other account balance non-elective plans
maintained by the Employer with respect to any Participants in this Plan or all
account balance non-elective plans maintained by the Employer have been
terminated with respect to all Participants in this Plan;

 

(3)                                        No payments to Participants other
than payments that would have been paid absent the termination are made within
twelve (12) months of the Plan termination;

 

(4)                                        All payments are made within
twenty-four (24) months of the Plan termination; and

 

 

34

--------------------------------------------------------------------------------


 

(5)                                        The Employer does not adopt a plan of
the same type as the Plan for a period of three (3) years following the date of
Plan termination.

 

(b)                                 Section 10.2(a) shall not apply if the Plan
is terminated:

 

(1)                                  Within twelve (12) months of a corporate
dissolution taxed under Code section 331 or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), provided that amounts deferred under
the Plan are included in the Participants’ income in the latest of:

 

(i)            The calendar year in which the Plan termination occurs;

 

(ii)                                  The calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or

 

(iii)                               The first calendar year in which the payment
is administratively practicable.

 

(2)                                  Within thirty (30) days preceding or twelve
(12) months following a Change in Control Event as defined under Section 5.7,
provided that all substantially similar arrangements sponsored by the Employer
are terminated, so that the Participant in the arrangement and all Participants
under substantially similar arrangements are required to receive all amounts of
Compensation deferred under the terminated arrangements within twelve (12)
months of the date of termination of the arrangements.

 

(c)                                  Upon Plan termination in accordance with
Section 10.2(a) and Section 10.2(b), a Participant’s Account balance shall be
payable in a lump sum cash payment to Participants.  Any Participant who is
already in pay status and has been receiving payments in a form or forms under
Section 5.1A(a)(2), 5.1A(a)(3), and 5.1A(a)(4) or Section 5.1B(a)(2),
Section 5.1B(a)(3), and 5.1B(a)(4) shall receive the balance(s) of his or her
Participant’s Account balance(s) in a lump sum cash payment.

 

(d)                                 Notwithstanding the foregoing, if the Plan
Administrator, in its sole discretion, determines that any accelerated payments
made on account of Plan termination are prohibited under Code section 409A and
applicable guidance thereunder, the Plan Administrator reserves the right to
refuse to make any such payments unless and until the Plan Administrator
determines that the payments may be made in accordance with Code section 409A.

 

 

35

--------------------------------------------------------------------------------


 

10.3         The Employer may, from time to time, hire outside consultants,
accountants, actuaries, legal counsel, or recordkeepers to perform such tasks as
the Employer may from time to time determine.

 

10.4         No benefits under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge or encumbrance. 
The provisions of this Plan shall be binding upon and inure to the benefit of
the Employer and Participants and their respective successors, heirs, personal
representatives, executors, administrators, and legatees.

 

10.5         Employment.  Participation in this Plan shall not be deemed to be a
contract of employment between the Employer and any Eligible Employee.  Nor
shall anything contained herein be deemed to give any Eligible Employee the
right to be retained in the employ of the Employer or to interfere with the
right of the Employer to discharge any Eligible Employee at any time, nor shall
it be deemed to give the Employer the right to require any employee to remain in
its employ, nor shall it interfere with such Eligible Employee’s right to
terminate his or her employment at any time (as may be provided in any contract
or agreement affecting such employment).

 

10.6         This Plan and the Deferral Agreement, and any subsequently adopted
amendment thereof, shall constitute the total agreement or contract between the
Employer and the Participant regarding the Plan.  No oral statement or other
written document regarding the Plan may be relied upon by the Participant.

 

10.7         This Plan shall be construed under the laws of the State specified
in the Adoption Agreement.

 

 

36

--------------------------------------------------------------------------------
